        Case 7:21-cv-04492-PMH
Case 7-21-cv-04492-PMH          Document
                          Document       21 inFiled
                                   20 Filed    NYSD 09/10/21 Page 1 ofPage
                                                      on 09/09/2021    10 1 of 10



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK

  JORGE ALVES,                                                     STIPULATED
                                                                   CONFIDENTIALITY
                                    Plaintiff,                     AGREEMENT AND
                                                                   PROTECTIVE ORDER
                     v.
                                                                   No. 21 Civ. 4492 (PMH)
  UNITED STATES OF AMERICA,

                                    Defendant.

 PHILIP M. HALPERN, United States District Judge:

                WHEREAS, all the parties to this action (collectively the “Parties” and

 individually a “Party”) request that this Court issue a protective order pursuant to Federal Rule of

 Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

 information that they may need to disclose in connection with discovery in this action;

                WHEREAS, the Parties, through counsel, agree to the following terms; and

                WHEREAS, this Court finds good cause exists for issuance of an appropriately

 tailored confidentiality order governing the pretrial phase of this action,

                IT IS HEREBY ORDERED that any person subject to this Order – including

 without limitation the Parties to this action (including their respective corporate parents,

 successors, and assigns), their representatives, agents, experts and consultants, all third parties

 providing discovery in this action, and all other interested persons with actual or constructive

 notice of this Order — will adhere to the following terms, upon pain of contempt:

                1.        With respect to “Discovery Material” (i.e., information of any kind

 produced or disclosed in the course of discovery in this action) that a person has designated as

 “Subject to Protective Order” pursuant to this Order, no person subject to this Order

 may disclose such Discovery Material Subject to Protective Order to anyone else except

 as this Order expressly permits:
                                                   1
        Case 7:21-cv-04492-PMH
Case 7-21-cv-04492-PMH          Document
                          Document       21 inFiled
                                   20 Filed    NYSD 09/10/21 Page 2 ofPage
                                                      on 09/09/2021    10 2 of 10



                2.      The Party or person producing or disclosing Discovery Material

 (“Producing Party”) may designate as Subject to Protective Order only the portion of such

 material that itreasonably and in good faith believes consists of:

                (a)     previously non-disclosed financial information (including without

                        limitation profitability reports or estimates, percentage fees, design fees,

                        royalty rates, minimum guarantee payments, sales reports, and sale

                        margins);

                (b)     previously non-disclosed material relating to ownership or control of any

                        non-public company;

                (c)     previously non-disclosed business plans, product-development

                        information, or marketing plans;

                (d)     any information of a personal or intimate nature regarding any individual;

                        or

                (e)     any other category of information this Court subsequently affords

                        confidential status.

                3.      With respect to the portion of any Discovery Material Subject to

 Protective Order other than deposition transcripts and exhibits, the Producing Party or its

 counsel may designate suchportion as “Subject to Protective Order” by: (a) stamping or

 otherwise clearly marking as “Subject to Protective Order” the protected portion in a manner

 that will not interfere with legibility or audibility; and (b) producing for future public use

 another copy of said Discovery Material with the confidential information redacted.

                4.      A Producing Party or its counsel may designate deposition exhibits or

 portions of deposition transcripts as Discovery Material Subject to Protective Order either by:

 (a) indicating on the record during the deposition that a question calls for information Subject to

                                                   2
        Case 7:21-cv-04492-PMH
Case 7-21-cv-04492-PMH          Document
                          Document       21 inFiled
                                   20 Filed    NYSD 09/10/21 Page 3 ofPage
                                                      on 09/09/2021    10 3 of 10



 Protective Order, in which case the reporter will bind the transcript of the designated testimony

 in a separate volume and mark it as “Information Subject to Protective Order;” or (b) notifying

 the reporter and all counsel of record, in writing, within 30 days after a deposition has

 concluded, of the specific pages and lines of the transcript that are to be designated “Subject to

 Protective Order,” in which case all counsel receiving the transcript will be responsible for

 marking the copies of the designated transcript in their possession or under their control as

 directed by the Producing Party or that person’s counsel. During the 30-day period following a

 deposition, all Parties will treat the entire deposition transcript as if it had been designated

 Subject to Protective Order.

                5.      If at any time before the trial of this action a Producing Party realizes that

 it should have designated as Subject to Protective Order some portion(s) of Discovery Material

 that it previously produced without limitation, the Producing Party may so designate such

 material by so apprising all prior recipients in writing. Thereafter, this Court and all persons

 subject to this Order will treat such designated portion(s) of the Discovery Material as Subject

 to Protective Order.

                6.      Nothing contained in this Order will be construed as: (a) a waiver by a

 Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

 protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or other

 evidence.

                7.      Where a Producing Party has designated Discovery Material as

 Subject to Protective Order, other persons subject to this Order may disclose such

 information only to the following persons: the Parties to this action, their insurers, and

 counsel to their insurers;


                (a)     counsel retained specifically for this action, including any paralegal,
                                                   3
        Case 7:21-cv-04492-PMH
Case 7-21-cv-04492-PMH          Document
                          Document       21 inFiled
                                   20 Filed    NYSD 09/10/21 Page 4 ofPage
                                                      on 09/09/2021    10 4 of 10



                       clerical, or other assistant that such outside counsel employs and assigns to

                       this matter;

               (b)     outside vendors or service providers (such as copy-service providers and

                       document-management consultants) that counsel hire and assign to this

                       matter;

               (c)     any mediator or arbitrator that the Parties engage in this matter or that this

                       Court appoints, provided such person has first executed a Non-Disclosure

                       Agreement in the form annexed as an Exhibit hereto;

               (d)     as to any document, its author, its addressee, and any other person

                       indicated on the face of the document as having received a copy;

               (e)     any witness who counsel for a Party in good faith believes may be called

                       to testify at trial or deposition in this action, provided such person has first

                       executed a Non-Disclosure Agreement in the form annexed as an Exhibit

                       hereto;

               (f)     any person a Party retains to serve as an expert witness or otherwise

                       provide specialized advice to counsel in connection with this action,

                       provided such person has first executed a Non-Disclosure Agreement in

                       the form annexed as an Exhibit hereto;

               (g)     stenographers engaged to transcribe depositions the Parties conduct in this

                       action; and

               (h)     this Court, including any appellate court, its support personnel, and court

                       reporters.

               8.      Before disclosing any Discovery Material Subject to Protective Order to

 any person referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy

                                                 4
        Case 7:21-cv-04492-PMH
Case 7-21-cv-04492-PMH          Document
                          Document       21 inFiled
                                   20 Filed    NYSD 09/10/21 Page 5 ofPage
                                                      on 09/09/2021    10 5 of 10



 of this Orderto such person, who must sign a Non-Disclosure Agreement in the form annexed as

 an Exhibit hereto stating that he or she has read this Order and agrees to be bound by its terms.

 Said counsel must retain each signed Non-Disclosure Agreement, hold it in escrow, and

 produce it to opposing counsel either before such person is permitted to testify (at deposition or

 trial) or at theconclusion of the case, whichever comes first.

                9.      In accordance with Rule 5 of this Court’s Individual Practices, any

 party filing documents under seal must simultaneously file with the Court a letter brief and

 supporting declaration justifying – on a particularized basis – the continued sealing of such

 documents. The parties should be aware that the Court will unseal documents if it is unable to

 make “specific, on the record findings . . . demonstrating that closure is essential to preserve

 higher values and is narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of

 Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

                10.     The Court also retains discretion whether to afford confidential treatment

 to any Discovery Material designated as Subject to Protective Order and submitted to the Court

 in connection with any motion, application, or proceeding that may result in an order and/or

 decision by the Court. All persons are hereby placed on notice that the Court is unlikely to seal

 or otherwise afford confidential treatment to any Discovery Material introduced in evidence at

 trial, even if such material has previously been sealed or designated as Subject to Protective

 Order.

                11.     In filing Discovery Material Subject to Protective Order with this Court,

 or filing portions of any pleadings, motions, or other papers that disclose such Discovery

 Material Subject to Protective Order (“Court Submission Subject to Protective Order”), the

 Parties shall publicly file a redacted copy of the Court Submission Subject to Protective Order

 via the Electronic Case Filing System. The Parties shall file an unredacted copy of the Court

                                                  5
        Case 7:21-cv-04492-PMH
Case 7-21-cv-04492-PMH          Document
                          Document       21 inFiled
                                   20 Filed    NYSD 09/10/21 Page 6 ofPage
                                                      on 09/09/2021    10 6 of 10



 Submission Subject to Protective Order under seal with the Clerk of this Court, and the Parties

 shall serve this Court and opposing counsel with unredacted courtesy copies of the Court

 Submission Subject to Protective Order.

                12.     Any Party who objects to any designation of confidentiality may at any

 time before the trial of this action serve upon counsel for the Producing Party a written notice

 stating with particularity the grounds of the objection. If the Parties cannot reach agreement

 promptly, counsel for all affected Parties will address their dispute to this Court in accordance

 with paragraph 4(D) of this Court’s Individual Practices.

                13.     Any Party who requests additional limits on disclosure (such as

 “attorneys’ eyes only” in extraordinary circumstances), may at any time before the trial of this

 action serve upon counsel for the recipient Parties a written notice stating with particularity the

 grounds of the request. If the Parties cannot reach agreement promptly, counsel for all affected

 Parties will address their dispute to this Court in accordance with paragraph 4(D) of this

 Court’s Individual Practices.

                14.     Recipients of Discovery Material Subject to Protective Order under this

 Order may use such material solely for the prosecution and defense of this action and any

 appeals thereto, andnot for any business, commercial, or competitive purpose or in any other

 litigation proceeding.Nothing contained in this Order, however, will affect or restrict the

 rights of any Party with respect to its own documents or information produced in this action.

                15.     Nothing in this Order will prevent any Party from producing any

 Discovery Material Subject to Protective Order in its possession in response to a lawful

 subpoena or other compulsory process, or if required to produce by law or by any government

 agency having jurisdiction, provided that such Party gives written notice to the Producing

 Party as soon as reasonably possible, and if permitted by the time allowed under the request,

                                                  6
        Case 7:21-cv-04492-PMH
Case 7-21-cv-04492-PMH          Document
                          Document       21 inFiled
                                   20 Filed    NYSD 09/10/21 Page 7 ofPage
                                                      on 09/09/2021    10 7 of 10



 at least 10 days before any disclosure. Upon receiving such notice, the Producing Party will

 bear the burden tooppose compliance with the subpoena, other compulsory process, or other

 legal notice if the Producing Party deems it appropriate to do so.

                16.       Each person who has access to Discovery Material designated as Subject

 to Protective Order pursuant to this Order must take all due precautions to prevent the

 unauthorized or inadvertent disclosure of such material.

                17.       If, in connection with this litigation, a party inadvertently discloses

 information subject to a claim of attorney-client privilege or attorney work product protection

 (“Inadvertently Disclosed Information”), such disclosure shall not constitute or be deemed a

 waiver or forfeiture of any claim of privilege or work product protection with respect to the

 Inadvertently Disclosed Information and its subject matter.

                18.       If a disclosing party makes a claim of inadvertent disclosure, the

 receiving party shall, within five business days, return or destroy all copies of the Inadvertently

 Disclosed Information, and provide a certification of counsel that all such information has been

 returned or destroyed.

                19. Within five business days of the notification that such Inadvertently

 Disclosed Information has been returned or destroyed, the disclosing party shall produce a

 privilege log with respect to the Inadvertently Disclosed Information.

                20. The receiving party may move the Court for an Order compelling

 production of the Inadvertently Disclosed Information. The motion shall be filed under seal,

 and shall not assert as a ground for entering such an Order the fact or circumstances of the

 inadvertent production.

                21. The disclosing party retains the burden of establishing the privileged

 orprotected nature of any Inadvertently Disclosed Information. Nothing in this Order shall


                                                    7
        Case 7:21-cv-04492-PMH
Case 7-21-cv-04492-PMH          Document
                          Document       21 inFiled
                                   20 Filed    NYSD 09/10/21 Page 8 ofPage
                                                      on 09/09/2021    10 8 of 10



 limitthe right of any party to request an in camera review of the Inadvertently Disclosed

 Information.

                22.      Within 60 days of the final disposition of this action – including all

 appeals – all recipients of Discovery Material Subject to Protective Order must either return it

 – including all copies thereof – to the Producing Party, or, upon permission of the Producing

 Party, destroy such material – including all copies thereof. In either event, by the 60-day

 deadline, the recipient must certify its return or destruction by submitting a written

 certification to the Producing Party that affirms that it has not retained any copies, abstracts,

 compilations, summaries, or other forms of reproducing or capturing any of the Discovery

 Material Subject to Protective Order. Notwithstanding this provision, the attorneys that the

 Parties have specifically retained for this action may retain an archival copy of all pleadings,

 motion papers, transcripts,expert reports, legal memoranda, correspondence, or attorney work

 product, even if such materials contain Discovery Material Subject to Protective Order. Any

 such archival copies that contain or constitute Discovery Material Subject to Protective Order

 remain subject to this Order.

                23.      This Order will survive the termination of the litigation and will continue

 to be binding upon all persons to whom Discovery Material Subject to Protective Order is

 produced or disclosed.

                24.      This Court will retain jurisdiction over all persons subject to this Order

 to the extent necessary to enforce any obligations arising hereunder or to impose sanctions for

 any contempt thereof.




                                                   8
        Case 7:21-cv-04492-PMH
Case 7-21-cv-04492-PMH          Document
                          Document       21 inFiled
                                   20 Filed    NYSD 09/10/21 Page 9 ofPage
                                                      on 09/09/2021    10 9 of 10



  SO STIPULATED AND AGREED.


                                                         /s/ Jessica F. Rosenbaum

             CRAIG M. CEPLER                           JESSICA F. ROSENBAUM
             Denlea & Carton, LLP                      United States Attorney’s Office
             2 Westchester Park Drive, Suite 410       Southern District of New York
             White Plains, New York 10604              86 Chambers Street, 3rd Floor
                                                       New York, New York 10007

             Attorney for Plaintiff                    Attorney for the Government

             Dated: September 9, 2021                  Dated: September 9, 2021


Dated: New York, New York
       White Plains, New York
       September 10, 2021
                                            SO ORDERED.




                                           Philip M. Halpern
                                           United States District Judge




                                              9
        Case 7:21-cv-04492-PMH
Case 7-21-cv-04492-PMH          Document
                          Document       21 inFiled
                                   20 Filed    NYSD 09/10/21 Page 10 of
                                                      on 09/09/2021     10 10 of 10
                                                                     Page



   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK

   JORGE ALVES,                                                     NON-DISCLOSURE
                                                                    AGREEMENT
                                     Plaintiff,
                                                                    No. 21 Civ. 4492 (PMH)
                     v.

   UNITED STATES OF AMERICA,

                                     Defendant.

                I,                                          , acknowledge that I have read and

 understand the Protective Order in this action governing the non-disclosure of those portions of

 Discovery Material that have been designated as Subject to Protective Order. I agree that I will

 not disclose such Discovery Material Subject to Protective Order to anyone other than for

 purposes of this litigation and thatat the conclusion of the litigation I will return all discovery

 information to the Party or attorney from whom I received it. By acknowledging these

 obligations under the Protective Order, I understand that I am submitting myself to the

 jurisdiction of the United States District Court for the Southern District of New York for the

 purpose of any issue or dispute arising hereunder and that my willful violation of any term of the

 Protective Order could subject me to punishment for contempt of Court.




                                                        Dated:
